Citation Nr: 0812600	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran apparently had active service from October 1941 
to August 1944.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  The RO declined to reopen the claim of 
service connection for the cause of the veteran's death on 
the basis that the appellant had not submitted new and 
material evidence since a prior final decision by the RO in 
October 2001.


FINDINGS OF FACT

1.  The October 2001 rating decision denying service 
connection for cause of death is final.

2.  The evidence submitted by the appellant since the October 
2001 rating decision consists of duplicates of clinical 
evidence already of record at the time of the October 2001 
decision, or is duplicative of statements submitted by the 
appellant prior to that decision.  


CONCLUSIONS OF LAW

1.  The October 2001 RO decision which denied service 
connection for cause of death is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for cause of death.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
June 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

Finality

Service connection for cause of death was denied by the RO in 
October 2001.  A notice of disagreement was filed in November 
2001, and a statement of the case was sent to the appellant 
in September 2002.  There was no formal appeal of this rating 
decision by the appellant until February 2003.  Regulations 
provide that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2007).  The appellant did not appeal the 
adverse determination until after the statutory time period 
had elapsed, and as a result, the October 2001 RO decision 
became final in October 2002.  

Under pertinent law and VA regulations the Board may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

Since there is a final prior decision of the claim for 
service connection for the veteran's death, the laws and 
regulations governing finality and reopening of previously 
disallowed claims are pertinent in the consideration of the 
current claim on appeal.  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  
Irrespective of the RO's actions in a request to reopen a 
claim, the Board must decide for itself whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for cause of death.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.

The October 2001 rating decision found that the veteran's 
service medical records were silent for complaints of, 
treatment for, or a diagnosis of colon cancer, and that the 
evidence of record did not show that the veteran's cause of 
death was in any way related to his military service.  In 
reaching this decision, the RO looked to the service medical 
records and the private medical records of the veteran, and 
found no diagnosis or treatment of colon cancer during the 
veteran's military service.  For these reasons, the RO denied 
the appellant's claim, and that decision is now final.

New and Material 

In order to establish the Board's jurisdiction to reopen the 
claim, the Board must find that the appellant has presented 
evidence showing that her husband's colon cancer was related 
to his military service.  This evidence must be "new," that 
is, evidence not included in clinical or other records 
submitted to the RO when they made their now final October 
2001 decision.  Since the October 2001 decision, the 
appellant has submitted copies of the veteran's private 
medical records dated from October 2000, to June 2001, from 
Fort Sanders Regional Medical Center, Fort Sanders Parkwest 
Regional Medical Center, the Knoxville Cancer Center, 
Abercrombie Radiological, Consultants, Inc., and the 
University of Tennessee Memorial Hospital.  These records 
were already part of the original record, however, having 
been received by the RO in September 2001.  See Evidence 
section, page 2, October 2001 rating decision.  These records 
were available for consideration by the RO, exactly as 
resubmitted in July 2004, before the RO prepared the October 
2001 decision.  Since the evidence has already been 
considered, it is not new.

The only other evidence the Board has received from the 
appellant since the rating decision of October 2001 is a 
February 2003 personal statement of the appellant submitted 
with a formal appeal as to the timeliness of a substantive 
appeal (and a copy of the same statement resubmitted in 
September 2005).  In this statement, the appellant asserts 
that the veteran was injured when his jeep blew up in 
service, and the veteran suffered from scars, twisted 
fingers, and shrapnel wounds, and further asserts that the 
veteran had a "spot" on his lungs that caused health 
problems the rest of his life.  It is the appellant's 
assertion that this lung problem, together with the above 
described injuries and the veteran's service-connected 
diseases (pleurisy, malaria), contributed to the veteran's 
death.  

While this statement from the appellant was not previously a 
part of the record in 2001, this statement does not provide 
"new" evidence, since it duplicates contentions raised by 
the appellant that her husband's "suffering" in-service, 
that is, his injuries and service-connected disabilities, 
caused his death from metastatic colon cancer.  A review of 
the service medical records reveals that while in service, 
the veteran contracted malaria and suffered from pleurisy 
(which caused the spot on the veteran's lungs referred to by 
the appellant).  However, these service medical records were 
of record at the time of the prior final decision.  VA 
medical records also discuss the veteran's jeep accident and 
the pain he suffered in his hands.  No additional VA records 
have been obtained or identified since the prior final 
decision.  Therefore, all of the clinical records referenced 
in the appellant's statement was already a part of the record 
in October 2001, and was available to the RO when making 
their prior final decision.  The appellant has not provided 
any new clinical records or a new allegation as to the cause 
of the veteran's death, and her statement is not new 
evidence.  

Prior evidence already indicated that the veteran was injured 
in service and suffered from cancer later in life.  The fact 
necessary to substantiate the claim is evidence that the 
veteran suffered from colon cancer while in service, or that 
the veteran's colon cancer was somehow related to his 
military service.  Each item of clinical evidence added to 
the claims file since the prior final decision was already of 
record, and therefore does not establish an unestablished 
fact or raise a reasonable possibility of substantiating the 
claim, since the evidence has already been considered.  
38 C.F.R. § 3.156.  The only information added to the claims 
file which is not a duplicate of evidence already of record 
is the appellant's statement of her belief that the veteran's 
military service caused or contributed to his death.  The 
appellant's belief to this effect was of record at the time 
of the prior final decision, and is not material.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for cause of death duplicates evidence or 
allegations already of record.  In this respect, the 
additional evidence submitted does not contain any new 
evidence showing the occurrence of an injury or disease in 
service that would result in colon cancer later in life.  

Consequently the Board finds that the evidence received since 
the prior decision regarding the claim for service connection 
for cause of death is not sufficiently significant to warrant 
reconsideration of the merits of the claim.  The additional 
evidence presented since October 2001 does not raise a 
reasonable possibility of substantiating the claim.  As the 
evidence received since the RO decision to deny service 
connection for cause of death is not new and material, the 
claim for service connection may not be reopened.  The prior 
decision denying the claim remains final.  


ORDER

The October 2001 rating decision denying service connection 
for cause of death is final.

The evidence submitted by the appellant since the October 
2001 rating decision is not new and material, and the claim 
remains closed.

____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


